             Case 1:01-cr-00405-LO Document 365 Filed 08/25/20 Page 1 of 23 PageID# 66

                                           United States District Court
                                                 Eastern District of Virginia

                                                  4.0I Courthouse Souare

                                             Alexandria, Virginia 223 14-5799

        wHAMQCRS

      LIAM O'GRADY                                                                          TELEPHONE:(703) 299-2 I 2 I
UNfTED STATES OlSTPlCT JjOGE                                                                 FACSIMILE: {703) 299-3379


                                                     August 25, 2020




        Mr. Brian Regan
        #41051-083
        Federal Correctional Institute - Hazelton
        Post Office Box 5000
        Bruceton Mills, WV 26525

                                          RE:     United States v. Regan
                                                  Cr. Case 1:01-405


        Dear Mr. Regan:

                The court received your letter of July 18, 2020 in which you state that the transcript of
        your sentencing hearing was transcribed inaccurately in many instances. The Court sees that as a
        serious allegation, and for that reason I asked a second, independent court reporter to retrieve the
        tapes of your hearing again, and transcribe the hearing a second time.

                Enclosed you will fmd the second transcript. You will note three highlighted words from
        the original transcript that were heard by the second reporter differently than by the first reporter.
        They are highlighted to show you the difference. As you can see, the differences are minimal and
        make no change in the meaning or context of the statements.

                   I hope this clarifies your concerns.

                                                          Ve^ truly yours


                                                          Liam O'Grady/

         LOG:dw


         Enclosure
Case 1:01-cr-00405-LO Document 365 Filed 08/25/20 Page 2 of 23 PageID# 67
Case 1:01-cr-00405-LO Document 365 Filed 08/25/20 Page 3 of 23 PageID# 68
Case 1:01-cr-00405-LO Document 365 Filed 08/25/20 Page 4 of 23 PageID# 69
Case 1:01-cr-00405-LO Document 365 Filed 08/25/20 Page 5 of 23 PageID# 70
Case 1:01-cr-00405-LO Document 365 Filed 08/25/20 Page 6 of 23 PageID# 71
Case 1:01-cr-00405-LO Document 365 Filed 08/25/20 Page 7 of 23 PageID# 72
Case 1:01-cr-00405-LO Document 365 Filed 08/25/20 Page 8 of 23 PageID# 73
Case 1:01-cr-00405-LO Document 365 Filed 08/25/20 Page 9 of 23 PageID# 74
Case 1:01-cr-00405-LO Document 365 Filed 08/25/20 Page 10 of 23 PageID# 75
Case 1:01-cr-00405-LO Document 365 Filed 08/25/20 Page 11 of 23 PageID# 76
Case 1:01-cr-00405-LO Document 365 Filed 08/25/20 Page 12 of 23 PageID# 77
Case 1:01-cr-00405-LO Document 365 Filed 08/25/20 Page 13 of 23 PageID# 78
Case 1:01-cr-00405-LO Document 365 Filed 08/25/20 Page 14 of 23 PageID# 79
Case 1:01-cr-00405-LO Document 365 Filed 08/25/20 Page 15 of 23 PageID# 80
Case 1:01-cr-00405-LO Document 365 Filed 08/25/20 Page 16 of 23 PageID# 81
Case 1:01-cr-00405-LO Document 365 Filed 08/25/20 Page 17 of 23 PageID# 82
Case 1:01-cr-00405-LO Document 365 Filed 08/25/20 Page 18 of 23 PageID# 83
Case 1:01-cr-00405-LO Document 365 Filed 08/25/20 Page 19 of 23 PageID# 84
Case 1:01-cr-00405-LO Document 365 Filed 08/25/20 Page 20 of 23 PageID# 85
Case 1:01-cr-00405-LO Document 365 Filed 08/25/20 Page 21 of 23 PageID# 86
Case 1:01-cr-00405-LO Document 365 Filed 08/25/20 Page 22 of 23 PageID# 87
Case 1:01-cr-00405-LO Document 365 Filed 08/25/20 Page 23 of 23 PageID# 88
